Citation Nr: 1324537	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-46 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, NOS, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1979.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims decided herein.  A review of the documents in such file reveals that there are records pertinent to the Veteran's claims that are not associated with the physical claims file.  However, the April 2012 and March 2013 supplemental statements of the case demonstrate that all of the records associated with the virtual claims file were reviewed by the RO prior to the last adjudication of the Veteran's claim.  As such, the Board may proceed with this decision.

In November 2012, the Board denied a claim of service connection for left knee disability and remanded the two claims still on appeal, in addition to a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to the Appeals Management Center (AMC).  In March 2013, the AMC granted service connection for anxiety disorder, NOS.  The claims of service connection for hearing loss and tinnitus have been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the October 2007 VA examination found the Veteran to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  

The service treatment records show a drop in the Veteran's hearing acuity in the right ear from enlistment to separation but neither audiogram shows bilateral hearing loss by VA standards.  

The October 2007 VA examiner provided an opinion in December 2007 based on the fact that the Veteran was not shown to have hearing loss in service.  She stated that due to normal hearing at separation, no evidence of hearing loss or tinnitus in service, no opinion as to etiology for these conditions and no known or estimated time of onset of the conditions, it was not at least as likely as not that the conditions were related to service but instead were more likely related to presbycusis or occupational and recreational noise.  

In the examination, the Veteran reported noise exposure during service and following service, with hearing protection worn during exposure.  He was recorded as saying that the onset of the hearing loss and tinnitus was unknown and he was unable to venture a guess.  

By contrast, in his May 2007 statement in support of claim, the Veteran stated he was not provided proper hearing protection during his in-service noise exposure and that he has experienced notable hearing loss and tinnitus ever since his in-service exposure to hazardous noise.  In his December 2009 substantive appeal, he stated that he felt his hearing loss and tinnitus had their inception in service.  

The Veteran's representative observed recently that the Veteran's service treatment records show that the Veteran was started on a hearing conservation program in January 1976 and fitted for earplugs.  

In November 2012, the Board asked that the 2007 examiner review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and then opine as to the likelihood that the Veteran's current bilateral hearing loss and/or tinnitus is causally or etiologically related to his military service, including conceded noise exposure.  The examiner was asked to specifically comment on the documented medical threshold shift between enlistment and separation examinations.  

In February 2013, the examiner noted (1) the Veteran's inability to produce an onset time of symptoms and (2) the fact that he did not attribute hearing loss and tinnitus to his military service, as well as (3) a history of extensive post service unprotected noise exposure, as her bases for a conclusion that the current disabilities were less likely as not related to service.  

A July 2013 argument from the Veteran's representative urges that the audiologist's opinion rendered in February 2013 is inadequate.  

The February 2013 opinion did not consider the Veteran's statements as directed.  As the opinion is not adequate for adjudication purposes and as it is not in compliance with the Board's remand directive, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  Additionally, as the record is unclear as to critical elements of this claim on which the opinions as to etiology are to be based, the Board finds that scheduling the Veteran for an examination wherein his contentions can be accurately clarified, rather than returning the file for merely another an opinion, would be more appropriate at this juncture.  

Since the grant of service connection for anxiety disorder, NOS, did not constitute a full grant of the benefits sought on appeal as to the claim for service connection for an acquired psychiatric to include PTSD, aspects of the claim remains in appellate status.  The RO or the AMC must adjudicate those aspects of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should arrange for the Veteran to undergo a VA audiology evaluation to determine the etiology of his current hearing loss and tinnitus.  The Veteran's contentions as to onset should be recorded.  The examiner should examine the Veteran, review the record and opine as to whether there is a 50 percent or better probability that the Veteran's hearing loss disability and tinnitus are etiologically related to his active service.  

The rationale for all opinions expressed must also be provided. 

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claims for service connection for hearing loss disability and tinnitus, as well as service connection for an acquired psychiatric to include PTSD, other than anxiety disorder NOS, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


